Name: 95/415/Euratom, ECSC: Commission Decision of 4 October 1995 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Russian Federation, of the other part, on trade and trade-related matters
 Type: Decision
 Subject Matter: European construction;  Europe;  international trade
 Date Published: 1995-10-13

 13.10.1995 EN Official Journal of the European Communities L 247/30 COMMISSION DECISION of 4 October 1995 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Russian, Federation, of the other part, on trade and the Russian Federation, of the other part, on trade and trade-related matters (95/415/Euratom, ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community and in particular the first paragraph of Article 95 thereof, Having regard to the Treaty establishing the European Atomic Energy Community and in particular the second paragraph of Article 101 thereof, Whereas, pending the entry into force of the Partnership and Cooperation Agreement signed in Corfu on 24 June 1994, it is necessary to approve the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Russian Federation, of the other part, on trade and trade-related matters signed in Brussels on 17 July 1995; Whereas the conclusion of the Interim Agreement is necessary to attain the objectives of the Community set out in particular in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community and whereas the Treaty did not make provision for all the cases covered by this Decision; Having consulted the Consultative Committee and with the assent of the Council, HAS DECIDED AS FOLLOWS: Article 1 The Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Russian Federation, of the other part, on trade and trade-related matters, together with the two Protocols and the declarations, are hereby approved on behalf of the European Coal and Steel Community and the European Atomic Energy Community. These texts are attached to this Decision. Article 2 The President of the Commission shall give the notification provided for in Article 35 of the Interim Agreement on behalf of the European Coal and Steel Community and the European Atomic Energy Community. Done at Brussels, 4 October 1995. For the Commission The President Jacques SANTER